TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00372-CR



                                 Christopher D. Hyde, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2010-504, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant has filed a notice of appeal from his conviction for arson of a vehicle.

Appellant’s brief was due on November 27, 2013. On December 12, 2013, we notified appellant’s

counsel that the brief was overdue and that if we did not receive a satisfactory response on or before

December 23, 2013, a hearing before the district court pursuant to Tex. R. App. P. 38.8(b) would be

ordered. To date, the brief has not been received, nor have we received a response to our notice.

               We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3). The

trial court shall conduct a hearing to determine whether appellant still wishes to prosecute this

appeal, whether appellant is indigent, and whether counsel has abandoned the appeal. See id. If

appellant desires to appeal and is indigent, the trial court should make appropriate orders to

ensure that appellant is adequately represented on appeal. See id. A record of the hearing, including
copies of all findings and any orders, shall be forwarded to the Clerk of this Court for filing as a

supplemental record no later than March 17, 2014. See id.



Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: February 14, 2014

Do Not Publish




                                                 2